
	
		I
		112th CONGRESS
		1st Session
		H. R. 560
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Walden (for
			 himself, Mr. Thompson of California,
			 Mr. Ross of Arkansas,
			 Mrs. McMorris Rodgers, and
			 Mr. Matheson) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to ensure proportional representation of rural interests on the Medicare
		  Payment Advisory Commission and the Medicaid and CHIP Payment and Access
		  Commission, and to provide for greater transparency in proceedings of those
		  Commissions.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Representation and Transparency
			 Improvement Act.
		2.Ensuring
			 proportional representation of interests of rural areas on the Medicare Payment
			 Advisory Commission (MedPAC) and greater transparency of MedPAC
			 proceedings
			(a)Rural
			 representationParagraph (2) of section 1805(c) of the Social
			 Security Act (42 U.S.C. 1395b–6(c)) is amended—
				(1)in subparagraph
			 (A), by inserting consistent with subparagraph (E) after
			 rural representatives; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(E)Proportional
				representation of interests of rural areasIn order to provide a
				balance between urban and rural representatives under subparagraph (A), the
				proportion of members of the Commission who represent the interests of health
				care providers and Medicare beneficiaries located in rural areas shall be no
				less than the proportion of the total number of Medicare beneficiaries who
				reside in rural
				areas.
						.
				(b)Greater
			 transparency of proceedingsSuch section is further amended by
			 adding at the end the following new paragraph:
				
					(7)Greater
				transparency of proceedingsThe Commission shall provide through the
				Internet or such easy public access to and full and timely public disclosure of
				its proceedings, such as through the posting of audio or video coverage of its
				proceedings and of transcripts of its proceedings, as may be practicable within
				the resources available to the
				Commission.
					.
			(c)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 appointments to the Medicare Payment Advisory Commission made after the date of
			 enactment of this Act and the amendment made by subsection (b) shall apply to
			 proceedings occurring on or after the date that is 6 months after the date of
			 the enactment of this Act.
			3.Ensuring proportional
			 representation of interests of rural areas on the Medicaid and CHIP Payment and
			 Access Commission (MACPAC) and greater transparency of MACPAC
			 proceedings
			(a)Rural
			 representationParagraph (2) of section 1900(c) of the Social
			 Security Act (42 U.S.C. 1396(c)) is amended—
				(1)in subparagraph
			 (A), by inserting consistent with subparagraph (E) after
			 rural representation; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(E)Proportional
				representation of interests of rural areasIn order to provide a
				balance between urban and rural representation under subparagraph (A), the
				proportion of members of MACPAC who represent the interests of health care
				providers and Medicaid beneficiaries located in rural areas shall be no less
				than the proportion of the total number of Medicaid beneficiaries who reside in
				rural
				areas.
						.
				(b)Greater
			 transparency of proceedingsSuch section is further amended by
			 adding at the end the following new paragraph:
				
					(7)Greater
				transparency of proceedingsThe MACPAC shall provide through the
				Internet for such easy public access to and full and timely public disclosure
				of its proceedings, such as through the posting of audio or video coverage of
				its proceedings and of transcripts of its proceedings, as may be practicable
				within the resources available to
				MACPAC.
					.
			(c)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to appointments to the Medicaid and CHIP Payment and
			 Access Commission made after the date of enactment of this Act and the
			 amendment made by subsection (b) shall apply to proceedings occurring on or
			 after the date that is 6 months after the date of the enactment of this
			 Act.
			
